Dissenting Opinion by
Judge Mandarino:
I dissent. The sole question for this court’s determination is whether prosecution under the ordinance in question is a criminal or a civil proceeding. The relevant section of the Philadelphia Code under which Home Agency and Tower were prosecuted is as follows:
“§9-1109 Penalties
“(1) Any person who shall wilfully resist, prevent, impede or interfere with the Commission, its members, agents or agencies in the performance of duties pursuant to this Act, or shall violate any order of the Commission or any provision of this Chapter shall be subject to a fine of not more than three hundred dollars *181($300) or imprisonment for a period not exceeding ninety days or both in addition to such order or decree that may be issued by any court.”
My dissent rests on my inability to distort the meaning of words like “civil proceeding” and “criminal proceeding.” A citizen who is penalised by society because the citizen has violated the law has been involved in a “criminal proceeding” because a criminal proceeding is a criminal proceeding is a criminal proceeding is a criminal proceeding. Some men would rather lose their purse than lose their liberty. Others, perhaps because of the leanness of their purse, would prefer jail to a fine. Any penalty imposed by society upon the citizen results from a criminal proceeding, if we are to have any confidence in the meanings of the terms which we use to communicate with one another. Under the majority opinion a citizen can end up in jail for ninety days (90) as the result of a “civil proceeding.” It just cannot be, no matter how many explanations are given by the jailkeeper.
I am aware that a variety of definitions can be found for “criminal proceeding” and “civil proceeding.” Many of these variations, unfortunately, can be found in judicial opinions. This is no reason to perpetuate irrational results whereby two different citizens who violate the same law in the same manner are denied equal treatment because one suffers loss of liberty and the other suffers loss of property. The layman is frequently confused by what the law does. I would find it impossible to explain to one citizen why his violation was handled in a “criminal proceeding” and his neighbors in a “civil proceeding” when they both violate the same law but are penalized in different ways.
The cases cited by the majority have held that proceedings for the recovery of monies under municipal ordinances can be considered civil proceedings even though ordinance may designate the penalty as a “fine.” Com*182monwealth v. Ashenfelder, 413 Pa. 517, 198 A. 2d 514 (1964); York v. Baynes, 188 Pa. Super. 581, 149 A. 2d 681 (1959); Borough of Waynesburg v. Van Scyoc, 419 Pa. 104, 213 A. 2d 216 (1965); Commonwealth v. Hawzlik, 191 Pa. Super. 460, 157 A. 2d 97 (1960). None of these cases give a rationale for calling a proceeding civil when a “fine” is involved rather than “imprisonment.” They all conclude and state that the distinction is well-settled but saying so does not make it so without a rationale acceptable to reasonable men.
Neither have I been able to find any rationale in any case which justifies the distinction between the violation of a municipal ordinance and the violation of a state law. The citizen who is penalized by “imprisonment” or “fine” can’t possibly be expected to understand why his violation is a criminal proceeding or a civil proceeding depending upon what legislative body (municipal or sovereign) established the rules to be followed. Neither can I. If law is to merit respect as the science of justice it must make better sense than can be found in such meaningless distinctions.
I note also that Section 9-1109 is not the only enforcement tool provided to the Commission. The preceding section in the Philadelphia Code, Section 9-1108, allows the Commission to proceed in a court of equity to secure enforcement or compliance with a Commission order. Both of these sections (Section 9-1108 and Section 9-1109) were discussed at length in City of Philadelphia v. Price, 419 Pa. 564, 215 A. 2d 661 (1966). The exact question before us was not involved in the Price case, but there is no question that prosecutions under Section 9-1109 were considered criminal proceedings. The Price case noted that the Commission could proceed to obtain enforcement of its orders in civil proceedings or criminal proceedings. The court noted in Price that Section 9-1109 permitted the imposition of *183“fines and/or imprisonment,” and referred to these as “criminal penalties.”
The City’s appeal in this case, having been filed after the fifteen-day period provided for criminal proceedings, was not timely. The order of the lower court granting Home Agency and Tower’s motion to dismiss the appeal should be affirmed.